Title: From George Washington to Colonel William Malcom, 8 October 1778
From: Washington, George
To: Malcom, William


          
            Sir—
            Fish kill 8 Otbr 1778.
          
          I can have no objection to such of the officers of Col. Poors Regiment as are supernumerary returning to their homes—The officers may settle among themselves who a[r]e to go but you will determine upon the number necessary to continue with the Regiment.
          
          p.s. I could wish you to attend to the quantity of provision in garrison—that it may be at all times adequate to its support in case of investment.
          
        